McLean, C.
Sam Byrd was convicted in the city court of Hazlehurst upon an affidavit charging that he “did then and there willfully and unlawfully have in his possession intoxicating liquors, to-wit, whisky, with intention or for the purpose of selling same, in violation of the ordinance *59of said city.” Upon this charge he was tried, convicted, and sentenced “to pay a fine of one hundred dollars and all costs of prosecution, and to stand committed until fine and costs are paid.” From this judgment he appealed to the circuit court, and was there convicted, and the court pronounced this judgment: “For such his offense of having whisky for sale he he fined the sum of one hundred dollars and sentenced to the county jail for the period of thirty days, and all costs of this prosecution he taxed, and that he stand committed until said fine and costs are paid.” From this judgment he appeals to this court.
After a thorough consideration of this record, we are convinced that under the facts of this case, and the well-settled rules of criminal law, there is nothing in this record showing that the possession of this liquor by the defendant was with any intent to violate the law as defined by Code of 1906, section 1797, as amended by Laws of 1908, ch. 114. The facts may raise a suspicion; “hut the wisdom of the law is such that it refuses to allow any person to be punished for a crime, however strong and well-founded may he the suspicion.” There must he proof. The proof falls far short of showing guilt of defendant. In support of this view we cite the cases of Stansberry v. State, 53 South. 783, and McComb City v. Hill, 56 South. 346.
In our opinion, the case should he reversed and remanded. Reversed and remanded.
Per Curiam.
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the judgment is reversed, and the cause remanded.